Citation Nr: 0802347	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  07-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In his February 2007 appeal, the veteran requested to appear 
personally at a hearing before a Member of the Board of 
Veterans Appeals.  He withdrew this request in writing in 
March 2007.  The Board therefore considers the hearing 
request withdrawn.  See 38 C.F.R. § 20.704(e) (2007).  


FINDING OF FACT

In October 2007, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant's representative requesting the withdrawal of his 
pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal regarding 
entitlement to service connection for hearing loss and 
tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant's authorized representative 
has withdrawn the veteran's appeal as to the claims of 
entitlement to service connection for hearing loss and 
tinnitus.  Hence, there remains no allegation of error of 
fact or law for appellate consideration regarding these 
claims.  Accordingly, the Board does not have jurisdiction to 
review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


